Electronically Filed
                                                       Supreme Court
                                                       SCWC-30407
                                                       21-APR-2014
                                                       09:35 AM



                           SCWC-30407


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                      JANICE LYNN SUSSMAN,

                 Respondent/Plaintiff-Appellee,


                               vs.


                       ROGER LEE SUSSMAN,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (ICA NO. 30407; FC-DIVORCE NO. 04-1-0468)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

   Circuit Judge Del Rosario, assigned by reason of vacancy)


          The application for writ of certiorari filed by


Petitioner/Defendant-Appellant Roger Lee Sussman on March 14,


2014, is hereby denied.


          DATED: Honolulu, Hawai'i, April 21, 2014.

Roger Lee Sussman,                    /s/ Mark E. Recktenwald
pro se
                                      /s/ Paula A. Nakayama


                                      /s/ Sabrina S. McKenna


                                      /s/ Richard W. Pollack


                                      /s/ Dexter D. Del Rosario